ACCEPTED
                                                                                                                     05-15-00670-CV
                                                                                                          FIFTH COURT OF APPEALS
                                                                                                                     DALLAS, TEXAS
                                                                                                                 6/4/2015 1:27:10 PM
                                                                                                                          LISA MATZ
                                                                                                                              CLERK


                                                                                    DALLAS HOUSTON PLANO

                                                                                    Attorneys and Counselors
                                                                                             FILED IN
                                                                                     5th COURT
                                                                                    Renaissance  TowerOF APPEALS
                                                                                          DALLAS,
                                                                                    1201 Elm            TEXAS
                                                                                              Street, Suite 1700
                                                                                     6/4/2015 1:27:10 PM
                                                                                    Dallas, Texas 75270-2041
                                                                                    214.939.4400
                                                                                              LISA MATZ
                                                                                    800.662.8393
                                                                                    214.760.7332Clerk
                                                                                                   Fax
SHAWN MCCASKILL, SHAREHOLDER                                                        www.GodwinLewis.com
DIRECT DIAL:   214.939.8684
DIRECT FAX:    214.527.3165
Shawn.McCaskill@GodwinLewis.com



                                                       June 4, 2015



          Clerk of the Court
          Court of Appeals
          Fifth District of Texas at Dallas
          600 Commerce Street, Suite 200
          Dallas, Texas 75202-4658

                    Re:       Court of Appeals No. 05-15-00670-CV
                              Trial Court Case No. DC-14-09018
                              Lloyds of Dallas Enterprises, LLC v. Tammy Jennings
                              Our File 24305.0003

          Dear Ms. Matz:

                 Please accept this letter as our written notification that a check for $70.00 was mailed to
          the Clerk of the State Court on June 2, 2015, for preparing and providing a copy of the Clerk's
          Record to the Court of Appeals, Fifth District. Please call if you have any questions.

                                                         Very truly yours,




                                                         Shawn M. McCaskill
          /nsj




          2635477 v1-24305/0003 CORR